DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 Claims 1 and 16 have a contradiction.  The claims first state an insulation layer is disposed on the encapsulation layer. The claims then  state a first line disposed on the insulation layer and a second line is  disposed above an  insulation layer.  This would require first and second lines to be above both the insulation and encapsulation layer.  However, the claims finally state, “…are disposed under the encapsulation layer.”  This creates a contradiction wherein the claim requires the  first and second lines to be both above and below the encapsulation layer. Applicant specification and figures, particularly figure 6, do not teach that the first and second layers are  “under the encapsulation layer.”  The specification and figures, particularly figure 6, show the first line DSL1 and second line DSL2  above the encapsulation layer TFE. 
Applicant specification [0098, 0106] state, “the first sensing line DSL1 and the first connecting pattern DBP are disposed on the thin-film encapsulation layer TFE.” Applicant specification [0107] states, “the second sensing pattern SP2 and the second sensing line DSL2 are disposed on the first insulation layer IL.” Applicant specification does not teach either of the first and second lines are under the encapsulation layer but instead are above the encapsulation layer TFE.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-20, particularly claim 16,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16  recites the limitation “the encapsulation layer" in the second limitation regarding “a first driving electrode and a second driving electrode.“  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are rejected as dependent upon claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0061898, hereinafter, Oh) in view of Chen et al. (US 2019/0073052 A1, hereinafter, Chen) and Ku et al. (US 2012/0097514 A1, hereinafter, Ku).
Regarding claims 1, Oh teaches an electronic device (Abstract, organic light emitting display having touch sensors) comprising: 
a display panel comprising a base layer (Fig. 1 and 3,  the organic light emitting display on a substrate 111), a pixel layer disposed on the base layer and comprising a plurality of pixels ([0072], the organic light emitting display shown in FIG. 1 includes a plurality of sub-pixels PXL arranged in a matrix on a substrate 111), and an encapsulation layer covering the pixel layer (Fig. 1, an encapsulation unit 140 disposed on the sub-pixels PXL), the display panel being divided into a display area on which the pixels are disposed and a non-display area disposed adjacent to the display area on a plane (Fig. 2, region with routing lines 156 and 186 is a non-display area disposed around the display area); and
an input sensing unit comprising an insulation layer(Figs.1-4, [0087], touch buffer film 166 formed of an organic insulating material and insulating film 168 comprise “an insulation layer”) disposed on the encapsulation layer (Figs. 1-4, touch buffer film 166 and insulating film 168 are disposed on encapsulation unit 140 ), a first pattern and a second pattern which are (Figs. 1-3, the touch buffer film 166 comprising first touch electrodes 152e and second touch electrodes 154e is disposed on touch buffer film 166), overlap the display area (Fig. 1-3, the touch buffer film 166 overlaps the display area), and spaced apart from each other (Fig. 2-3, first touch electrodes 152e and second touch electrodes 154e are disposed on the touch buffer film 166 while being spaced apart from each other as shown by gaps in between each touch electrode), and a first line disposed on the insulation layer (Figs. 2-3, first routing lines 156  is disposed on the touch buffer film 166) and a second line disposed above the insulation layer ([0097], the routing lines 186 is provided on a higher level than the encapsulation unit 140. Examiner notes a higher level than the encapsulation unit 140 is touch buffer film 166 hence routing lines are disposed above the touch buffer film 166) which overlap the non-display area (Fig. 2, first routing lines 156  and second routing lines 186 overlap the non-display area NDA) and are disposed under the encapsulation layer (this limitation is rejected in under USC 112),
wherein the first line is connected to the first pattern through a contact hole passing through the insulation layer (Fig. 3, first routing lines 156 is connected to touch electrode 152e  through a contact hole passing through insulating film 168).
While Oh teaches first and second lines connected to first and second patterns, Oh is not relied upon for teaching the first line and the second line are disposed on different layers from each other with the insulation layer therebetween, and the first line overlaps at least a portion of the second line on the plane. 
([0029], Fig. 1A and 1B, a first fanout circuit 140 is disposed in the peripheral circuit region PA, and the second fanout circuit 150 is disposed in the peripheral circuit region PA and is located above the first fanout circuit 140. As can be seen in fig. 1B and disclosed in [0029], the first fanout circuit 140 and second fanout circuit 150 are disposed on different layers from each other and the patterned insulating layer 130 is located between the first fanout circuit 140 and the second fanout circuit 150), 
wherein the first line is connected to a first pattern and the second line is connected to a second pattern (Fig. 1A shows the first fanout circuit 140 is connected to a first row of touch sensing units 121 and the second fanout circuit 150 is connected to a second row of touch sensing units 121.  Examiner notes the touch sensing units are “patterns.”), 
wherein the first pattern and the second line are disposed on the insulation layer (Fig. 1B, [0029], touch sensing units 121 and second fanout circuit 150 are both disposed on the patterned insulating layer 130),
wherein the first line overlaps at least a portion of the second line on the plane (Fig. 1A shows the first fanout circuit 140 is connected to a first row of touch sensing units 121 and the second fanout circuit 150 is connected to a second row of touch sensing units 121.  Examiner notes the touch sensing units are “patterns.” As stated above, fig. 1B shows the second fanout circuit 150 is located above or overlaps the first fanout circuit 140.  Also note [0027] which states the first fanout circuit and the second fanout circuit are electrically connected to a first group of the sensing units and a second group of the sensing units respectively. Finally note [0029] which states a projection of the first fanout circuit 140 on the transparent substrate 110 at least partially overlaps a projection of the second fanout circuit 150 on the transparent substrate 110). 
Chen teaches at [0031], “by configuring the first fanout circuit 140 and the second fanout circuit 150 on different levels, and making the projection of the first fanout circuit 140 and the projection of the second fanout circuit 150 at least partially overlap with each other on the transparent substrate 110, a width of the peripheral circuit region PA of the touch panel 100 may be reduced, and thus the pursuing for an extreme narrow border is achieved.” 
Therefore, it would have been obvious to one skilled in the art. before the effective filing date of the invention, to modify Oh with Chen such that Oh’s routing lines 156/186 which connect to the touch electrode rows are arranged in an overlapping manner like Chen’s fanout circuits which also connect to touch sensing units or electrodes as Chen’s arrangement reduces the width of the peripheral circuit region surrounding the display area and allows for an extremely narrow border or bezel (Chen, [0031]).
Oh teaches  the second line is connected to the second pattern (Fig. 2, [0121], second routing line(s) 186 connected to the second touch electrodes 154e), however, is not relied upon for teaching the second line is directly connected to the second pattern. 
In an analogous art, Ku teaches an electronic device (Fig. 1) comprising a second line directly connected to a  second pattern (Fig. 1, [0021], first routing wires 142 connected to the plurality of first electrodes 121).   
 connected to the second pattern as this amounts to combing well known methods to yield predictable results. See MPEP 2143, Exemplary rationale (A). One skilled would be aware a direct connection minimizes connecting parts and materials thereby reducing manufacturing steps and costs.  
Regarding claim 3, Oh teaches the first line is directly connected such that a portion of the first line covers the first patterns (Fig. 3, line 156 covers the electrode 152e in the hole 158). 
Oh does not disclose the second line is directly connected to the second pattern, however, as disclosed in the claim 1 rejection above, Ku teaches a second line is directly connected to a second pattern (Fig. 1, [0021], first routing wires 142 connected to the plurality of first electrodes 121).  The combination of Oh and Ku will result in the claim limitation of the second line is directly connected such that a portion of the second line covers a portion of the second pattern as this amounts to combing well known methods to yield predictable results. See MPEP 2143, Exemplary rationale (A). One skilled would be aware a direct connection minimizes connecting parts and materials thereby reducing manufacturing steps and costs.  
Regarding claim 4, Oh is not relied upon for teaching the first pattern and the first line have an integrated shape. 
Chen teaches the first pattern and the first line have an integrated shape (Fig. 1B, the connecting line 123b is used to connect the sensing units 121.  Broadest reasonable interpretation of integrated shape, particularly the meaning of integrated, includes the two objects being joined or conjoined. The shape as seen in Fig. 1B of 123b and 121 are clearly combined such that, in broad terms, one integrated shape is formed). 
Regarding claim 5,  Chen teaches a third pattern disposed on the same layer as the first pattern and spaced apart from the first pattern and the second pattern(Fig. 1A and 1B show a plurality of touch sensing units which are all disposed on the same substrate 110 layer. The third pattern is the second from the top row of sensing units 121); and 
a third line connected to the third pattern (Fig. 1A shows a fanout circuit line connected to the second from the top row of sensing units 121),
wherein the third pattern is disposed on the same layer as the second line (Fig. 1B, touch sensing units 121, which includes third row of touch sensing units 121, and second fanout circuit 150 are both disposed on the transparent substrate layer 110),
 	wherein the third line is connected to the third pattern through a contact hole passing through the insulation layer (Fig. 1C, [0032], the patterned insulating layer 130 includes plural vias 131. The second fanout circuit 150 is connected to the sensing units 121 through a conductive material 140' in some of the vias 131 of the patterned insulating layer 130 respectively.  Examiner notes, Chen’s vias in the insulating layer correspond to the claimed “contact hole” passing through the insulation layer for connecting a second line to a touch sensing unit 121.  While Chen teaches the vias are used to connect the second sensing units to a second fanout line, clearly, a via can also be used to connect a third sensing unit 121 to a third fanout circuit line.  Examiner also notes a Touch sensing unit 121 corresponds to the “pattern”).
Regarding claim 7, Chen teaches the third pattern is disposed between the first pattern and the second pattern, and the third line is disposed on the same layer as one of the first line and the second line (See annotated fig. 1A below wherein the third row of sensing units 121 are the third pattern disposed between the first and second pattern rows.  See annotated fig. 2 below showing the third line is located on the same layer as the second line 150). 

    PNG
    media_image1.png
    949
    878
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    514
    852
    media_image2.png
    Greyscale

Regarding claim 8, Oh teaches the encapsulation layer comprises an organic layer and a plurality of inorganic layers covering the organic layer (Fig. 3, [0081-0083], encapsulation unit 140 comprises a first inorganic encapsulation layer 142 and a second inorganic encapsulation layer 146 covering an organic encapsulation layer 144).
Regarding claim 9, Oh teaches a sealing part disposed to overlap the non-display area, wherein the sealing part is disposed between the base layer (substrate 111) and the encapsulation layer (Fig. 3, a protective film 114 corresponds to a sealing part disposed to overlap the non-display region wherein the protective film 114 is located between substrate 111 and the encapsulation unit 140). 
Regarding claim 16, Oh teaches an input sensing unit (Fig. 1, Organic Light Emitting Display Having Touch Sensor) comprising: 
 (Figs.1-4, [0087], touch buffer film 166 formed of an organic insulating material and insulating film 168 comprise “an insulation layer”)  comprising a sensing area configured to detect a touch applied from the outside (Fig. 2, central region including touch electrodes 152e/154e) and a peripheral area disposed adjacent to the sensing area (Fig. 2, region surrounding the central region including touch electrodes 152e/154e defines the peripheral area);
 a first driving electrode and a second driving electrode which overlap the sensing area and each extend in a first direction while being spaced apart from each other in a second direction crossing the first direction (Fig. 2, drive electrodes 152e arranged in and extending along first column comprise a first driving electrode and drive electrodes 152e arranged in a second column comprise a second driving electrode all of which overlap the central region) and are disposed on the encapsulation layer (Figs. 1-4, touch buffer film 166 and insulating film 168 are disposed on encapsulation unit 140); 
a first sensing electrode and a second sensing electrode which overlap the sensing area, are spaced apart from the first driving electrode and the second driving electrode, respectively, and each extend in the second direction while being spaced apart from each other in the first direction (Fig. 2, sensing electrodes 154e arranged in and extending along a first row comprise a first sensing electrode.  Sensing electrodes 154e arranged in second row comprise a second sensing electrode) and are disposed on the encapsulation layer (Fig. 2, sensing electrodes 154e are disposed on encapsulation unit 140 via touch buffer film 166); and
(Rejected above under USC 112.  Applicant figures 6 and 9 show lines DSL above, not below encapsulation layer TFE. Likewise Oh  Fig. 2 shows first route sensing lines 186 disposed  above encapsulation unit 140)
a second line disposed on the encapsulation layer (Fig. 2 shows second route sensing lines 186 located outside central electrode region),
wherein the second line is disposed on the insulation layer (Fig. 3, second routing lines 186 are disposed above encapsulation unit 140),
wherein the first line is connected to the first pattern through a contact hole passing through the insulation layer (Fig. 3, first routing lines 156 is connected to touch electrode 152e  through a contact hole passing through insulating film 168).
Oh does not disclose the first line and the second line at least partially overlap each other on a plane, and wherein the second line is directly connected to the second pattern. 
In an analogous art, Chen teaches a touch panel device a first line and a second line which are disposed on the peripheral area and connected to the first sensing electrode and the second sensing electrode (Fig. 1A-1B shows the second fanout circuit 150 is located above or overlaps the first fanout circuit 140 in the peripheral area. Fig. 1A shows the first fanout circuit 140 is connected to a first row of touch sensing units 121 and the second fanout circuit 150 is connected to a second row of touch sensing units 121), respectively,
wherein the second line is disposed on the insulation layer (Fig. 1B, [0029], second fanout circuit 150 is disposed on the patterned insulating layer 130),
(Fig. 1A-1B shows the second fanout circuit 150 is located above or overlaps the first fanout circuit 140 in the peripheral area.  Also see [0029] which states a projection of the first fanout circuit 140 on the transparent substrate 110 at least partially overlaps a projection of the second fanout circuit 150 on the transparent substrate 110. Fig. 1A shows the first fanout circuit 140 is connected to a first row of touch sensing units 121 and the second fanout circuit 150 is connected to a second row of touch sensing units 121). 
Chen teaches at [0031], “by configuring the first fanout circuit 140 and the second fanout circuit 150 on different levels, and making the projection of the first fanout circuit 140 and the projection of the second fanout circuit 150 at least partially overlap with each other on the transparent substrate 110, a width of the peripheral circuit region PA of the touch panel 100 may be reduced, and thus the pursuing for an extreme narrow border is achieved.” 
Therefore, it would have been obvious to one skilled in the art. before the effective filing date of the invention, to modify Oh with Chen such that Oh’s routing lines 156/186 are arranged in an overlapping manner like Chen’s fanout circuits which also connect to touch sensing units or electrodes as Chen’s arrangement reduces the width of the peripheral circuit region surrounding the display area and allows for an extremely narrow border or bezel (Chen, [0031]).
Oh teaches  the second line is connected to the second pattern (Fig. 2, [0121], second routing line(s) 186 connected to the second touch electrodes 154e), however, is not relied upon for teaching the second line is directly connected to the second pattern. 
(Fig. 1) comprising a second line directly connected to a  second pattern (Fig. 1, [0021], first routing wires 142 connected to the plurality of first electrodes 121).   
	It would have been obvious to one skilled in the art. before the effective filing date of the invention, to modify Oh and Chen with Ku such that the second line is directly connected to the second pattern as this amounts to combing well known methods to yield predictable results. See MPEP 2143, Exemplary rationale (A). One skilled would be aware a direct connection minimizes connecting parts and materials thereby reducing manufacturing steps and costs.  
Regarding claim 18, Chen teaches The input sensing unit of claim 17, further comprising a third line and a fourth line, which are disposed on the peripheral area, and connected to the first driving electrode and the second driving electrode (See annotated Fig. 1A below, third and fourth lines disposed in the peripheral area PA and connect to the first driving and second driving electrode).
Regarding claim 19, Oh teaches each of the first driving electrode and the second driving electrode comprises driving patterns spaced apart from each other in the first direction and connecting patterns disposed between the driving patterns to connect the driving patterns (Fig. 2, group of drive electrodes 152e arranged in first, leftmost column direction correspond to first driving electrode. Each drive electrode 152e corresponds to a driving pattern. Adjacent column of drive electrodes 152e arranged next to leftmost column direction correspond to second driving electrode. First bridges 152b correspond to connecting patterns), and the (Figs. 2-3 shows the touch drive electrodes 152e are connected to First bridges 152b.  First bridges 152b pass through insulating film 168 in a space or region that is a contact hole). 
Regarding claim 20, Oh teaches each of the first sensing electrode and the second sensing electrode comprises sensing patterns spaced apart from each other in the second direction (Fig. 2, group of sense electrodes 154e arranged in first, topmost row direction correspond to first sensing electrode. Each sense electrode 154e corresponds to a sensing pattern. Adjacent row of sensing electrodes 154e arranged next to topmost row direction correspond to second sensing electrode) and connecting patterns disposed between the sensing patterns to connect the sensing patterns (Fig. 2, second bridges 154b correspond to connecting patterns between sensing patterns), and the connecting patterns are disposed on the same layer as the driving patterns (Fig. 3, second bridges 154b are disposed on the same buffer film layer as the drive electrodes 152e).

Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0061898, hereinafter, Oh) in view of Chen et al. (US 2019/0073052 A1, hereinafter, Chen) and Ku et al. (US 2012/0097514 A1, hereinafter, Ku), as applied to claim 5 above, Inagaki et al. (US 20110261009 A1, Inagaki).
	Regarding claim 6, Oh is not relied upon for teaching a third pattern wherein the third pattern is spaced apart from the first pattern with the second pattern therebetween, and the third line is disposed on the same layer as one of the first line and the second line. 
Chen teaches the third line is disposed on the same layer as one of the first line and the second line is disposed on the same layer as one of the first line and the second line (See annotated fig. 2 above showing the third line is located on the same layer as the second line 150). 
Chen does not explicitly disclose the third pattern is spaced apart from the first pattern with the second pattern therebetween, however, one skilled in the art would recognize this teaching when combining Chen in view of Inagaki.  Examiner notes, one skilled in the art may arrive at this limitation in view of Chen alone simply seeing this limitation as nothing more than a duplication of parts.  The adding of a third pattern and a third line is merely adding more rows of sensing units which in turn require more fanout pattern leads to connect with said sensing unit rows.       
Chen only shows four rows of sensing lines in figure 1A, however, one skilled in the art, particularly in view of Inagaki figure 1 would readily recognize that Chen’s touch panel can be far larger than four rows of sensing units.  Inagaki shows at least six rows of sensing units (See fig. 1 which shows six rows of touch electrode pads Y1-Y6).  Note Inagaki shows each X touch electrode row has a corresponding lead line (Fig. 1, lead lines LY1 to LY6). 
examiner modified Chen figure 1A below:
	
    PNG
    media_image3.png
    949
    876
    media_image3.png
    Greyscale


	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Chen with Inagaki such that the touch panel is larger in size as this allows for the touch panel to be applied to displays of larger size.  Manufacturers can convert large screen displays, such as large television, into large display touchscreens, said touchscreens being a well-known and enjoyed input method/device for many users.   
Regarding claim 13, applying the same rationale as disclosed in the claim 5 rejection above, Chen in view of Inagaki teaches a fourth pattern disposed on the same layer as the third pattern, and spaced apart from the first pattern, the second pattern, and the third pattern (See examiner modified and annotated figure 1A below); and 
a fourth line connected to the fourth pattern, wherein the fourth line is disposed on the same layer as the fourth pattern and directly connected to the fourth pattern, and overlaps at least a portion of the third line on a plane (See examiner modified and annotated figure 1A below which shows a fourth fanout line connected to a fourth row sensing units or pattern.  Examiner notes the disclosed limitations are a duplication of parts when can be readily arrived at by one skilled in the art considering Chen in view of Inagaki. Inagaki teaches a touch device can be larger including more rows of touch sensing electrode units than that shown by Chen.  The result readily apparent to one skilled in the art would be a fourth fanout line overlapping a portion of the third fanout line in the same manner Chen shows the second fanout line overlaps the first fanout line in figure 2). 

    PNG
    media_image4.png
    1080
    870
    media_image4.png
    Greyscale


Regarding claim 14, Chen teaches the first line and the third line are spaced apart from each other on the same layer (See annotated figure 2 below).

    PNG
    media_image5.png
    514
    852
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    790
    619
    media_image6.png
    Greyscale
3

One skilled in the art would recognize that this same benefit would apply to the third and fourth lines attached to the first and second driving electrodes.  As the third and fourth lines are located in peripheral regions of the touch panel, overlapping these lines will reduce the width of said peripheral regions and thus the pursuing for an extreme narrow border is achieved. 

Response to Arguments
Applicant's arguments filed December 21, 2021 are directed towards the newly amended subject matter. As detailed in the rejections above, Oh, Chen and Vu teach the invention as currently claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        /ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622